          Case 1:19-cv-00482-CG Document 43 Filed 06/23/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ROBERT UPTON,

              Plaintiff,

v.                                                                   CV No. 19-482 CG

ANDREW SAUL, Commissioner
of the Social Security Administration,

              Defendant.

     ORDER GRANTING UNOPPOSED MOTION TO AWARD ATTORNEY FEES
              UNDER THE EQUAL ACCESS TO JUSTICE ACT

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion for EAJA

Fees (the “Stipulated Motion”), (Doc. 42), filed June 18, 2020. The Court, having

reviewed the Stipulated Motion under the Equal Access to Justice Act (“EAJA”), 28

U.S.C. § 2412, finds the Stipulated Motion is well-taken and attorney fees shall be

awarded, made payable to Plaintiff but mailed to Plaintiff’s attorney in the amount of

$7,500.00. See Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA fees are paid to the

prevailing party, not the attorney).

       IT IS THEREFORE ORDERED that if Plaintiff’s counsel receives attorney fees

under both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s

counsel shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803

F.2d 575, 580 (10th Cir. 1986).

       IT IS SO ORDERED.


                                       THE HONORABLE CARMEN E. GARZA
                                       CHIEF UNITED STATES MAGISTRATE JUDGE
